USDC SDNY          Case 1:19-cr-00862-VEC Document 425 Filed 06/17/21 Page 1 of 3
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                              S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                     ONE MANHATTAN WEST
                                                                                                           FIRM/AFFILIATE OFFICES
                                                     NEW YORK, NY 10001

 MEMO ENDORSED
                                                                                                                   -----------
                                                                 ________                                        BOSTON
                                                                                                                CHICAGO
                                                         TEL: (212) 735-3000                                    HOUSTON
                                                         FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                               PALO ALTO
                                                           www.skadden.com                                  WASHINGTON, D.C.
       DIRECT DIAL                                                                                             WILMINGTON
                                                                                                                   -----------
     212-735-2995
                                                                                                                  BEIJING
       DIRECT FAX
                                                                                                                BRUSSELS
     917-777-2995                                                                                              FRANKFURT
       EMAIL ADDRESS                                                                                           HONG KONG
     JOCELYN.STRAUBER@SKADDEN.COM                                                                                LONDON
                                                                                                                 MOSCOW
                                                                                                                  MUNICH
                                                                                                                   PARIS
                                                                                                               SÃO PAULO
                                                                            June 16, 2021                         SEOUL
                                                                                                                SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                   TOKYO
                                                                                                                 TORONTO




                       BY ECF

                       The Honorable Valerie E. Caproni
                       United States District Judge
                       U.S. District Court
                       Southern District of New York
                       40 Foley Square
                       New York, NY 10007

                              Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                       Dear Judge Caproni:

                                      I write on behalf of my client, Deeshuntee Stevens, to respectfully
                       request permission for Mr. Stevens to travel from Rochester, NY, to New York City
                       on June 22, to attend his daughter’s middle school graduation. If granted permission,
                       Mr. Stevens will travel by bus to and from New York City, leaving Rochester in the
                       early morning hours of June 22, and returning in the early morning hours of June 23.
                       He will not stay overnight in New York City.

                                       The graduation ceremony will begin at 9:30 a.m. on June 22, and will
                       take place outside, at a high school in the northeast Bronx. If permitted to travel, Mr.
                       Stevens would also attend a small celebratory gathering at Melissa Blondet’s
                       residence following the ceremony. In addition to Mr. Stevens, there will be five
                       attendees at the gathering, all of whom reside in the same household and are fully
                       vaccinated and/or at low risk for severe COVID-19 disease, including: Mr. Stevens’
                       two daughters, who are thirteen and eight years old; Ms. Blondet, with whom Mr.
                       Stevens maintains a close relationship; and Ms. Blondet’s two other children, a
    Case 1:19-cr-00862-VEC Document 425 Filed 06/17/21 Page 2 of 3


Hon. Valerie E. Caproni
June 16, 2021
Page 2



nineteen-year-old daughter and a two-year-old son. The gathering at Ms. Blondet’s
home is consistent with New York State’s rules with respect to gatherings at private
residences because only six people will be present.1 As Mr. Stevens is fully
vaccinated, the gathering is also consistent with current CDC guidelines, which
permit fully vaccinated people to “[v]isit with unvaccinated people from a single
household who are at low risk for severe COVID-19 disease indoors without wearing
masks or physical distancing.”2 Mr. Stevens would return to Rochester after the
gathering at Ms. Blondet’s residence.

               The office of Pretrial Services does not object to this request, and the
United States Attorney’s Office defers to Pretrial Services.

               As the Court is aware, Mr. Stevens has traveled to New York City
with the Court's permission for family events and legal visits on several prior
occasions. Those trips were without incident.

                As the Court is also aware, on June 10, 2021, Mr. Stevens pled guilty
before your Honor to conspiring to distribute heroin and fentanyl in violation of 21
U.S.C. §§ 841(b)(1)(B) and 846. Your Honor permitted Mr. Stevens to remain on
bail on the same conditions of release initially imposed on August 21, 2020. Those
conditions include: (1) a $100,000 personal recognizance bond, signed by Mr.
Stevens and co-signed by three financially responsible persons; (2) home detention
with electronic monitoring, except to attend work, to seek employment (with
agreement of the office of Pretrial Services as to the specifics), and for medical visits
and legal visits, at the Rochester, New York home of Jesseivett Orta, a close family
friend serving as third-party custodian; and (3) travel restricted to the state of New
York.


1
     See New York State, Travel, Large Gatherings and Quarantines,
     https://coronavirus.health.ny.gov/travel-large-gatherings-and-quarantines (“Previously limited to
     no more than 10 people, effective March 22, 2021, gatherings statewide at private residences will
     be limited to 10 people indoors and 25 people outdoors.”).
2
     “Effective May 19, New York State has adopted the CDC’s ‘Interim Public Health
     Recommendations for Fully Vaccinated People’ for most businesses and public settings.” New
     York State, Novel Coronavirus, https://coronavirus.health.ny.gov/home. Per Centers for Disease
     Control and Prevention guidance, “fully vaccinated people can resume activities without wearing
     a mask or physically distancing” but “[p]revention measures[,]” including social distancing and
     wearing masks, “are still recommended for unvaccinated people.” Centers for Disease Control
     and Prevention, Interim Public Health Recommendations for Fully Vaccinated People,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html (last
     updated May 28, 2021).
              Case 1:19-cr-00862-VEC Document 425 Filed 06/17/21 Page 3 of 3


           Hon. Valerie E. Caproni
           June 16, 2021
           Page 3




                                                        Respectfully submitted,



                                                        s/ Jocelyn E. Strauber




           cc:    Assistant U.S. Attorney Adam S. Hobson
                  Assistant U.S. Attorney Elinor L. Tarlow
                  U.S. Pretrial Services Officer Jonathan Lettieri
                  U.S. Pretrial Services Officer Jeremy Bedette

Application GRANTED.

SO ORDERED.



                       'DWH-XQH
                       'DWH-
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
